Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Claim(s) 1 is/are generic to the following disclosed patentably distinct species:  
Species 1: Figs. 1-5
Species 2: Figs. 6
Species 3: Figs. 7-11
Species 4: Figs. 12-15
Species 5: Figs. 16-20
Species 6: Figs. 21-24

The species are independent or distinct because the various species have different shapes configurations for the derailleur.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Tim Tingkang Xia on 1/11/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018.  The examiner can normally be reached on 9-5:30 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



HENRY Y. LIU
Examiner
Art Unit 3654


/HENRY Y LIU/Primary Examiner, Art Unit 3654